Citation Nr: 0532283	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  01-02 840	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a combined rating in excess of 30 percent for 
residuals of left knee arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC, which granted entitlement to service 
connection for residuals of a left knee arthroscopy and 
assigned a 10 percent rating.  The veteran filed a timely 
appeal with respect to the rating.  

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected knee disability from 10 percent to a 
combined 30 percent.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. Thus, the issue remains in 
appellate status.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
limitation of flexion between 75 and 128 degrees, with pain, 
weakness, and fatiguability. 

2.  The veteran's left knee disability is manifested by 
limitation of extension generally measured to 10 degrees.

3.  The veteran has a severe degree of recurrent lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
arthritis with limitation of flexion of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

2.  The criteria for a rating greater than 20 percent for 
arthritis with limitation of extension of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5261 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

3.  The criteria for a rating of 30 percent for instability 
of the left knee have been met..  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a knee disability.  
In this context, the Board notes that a substantially 
complete application was received in March 2000, and service 
connection was granted in September 2000.  The veteran filed 
a notice of disagreement with the rating and perfected his 
appeal.  During that process, and specifically in January 
2004, the veteran was asked to submit any recent treatment 
records, and to execute medical releases if he wished VA to 
retrieve such records.  The veteran submitted one such 
release, and the records were secured.  In March 2004, the 
veteran was again asked to identify relevant evidence.  He 
did not respond.  In February 2005, the claim was 
readjudicated based on all the evidence without taint from 
prior decisions. 

In April 2005, the veteran was notified specifically of the 
VA's duties to notify and to assist.  He was told of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  He was again instructed to 
submit any evidence in his possession that pertained to his 
claim.  He did not respond.  The Board finds that based on a 
full review of the claims file, the veteran has received 
adequate notice that comports with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of left knee 
arthroscopy in September 2000, and a 10 percent evaluation 
was assigned under DC 5259, based on the removal of 
cartilage.  By rating decision dated in February 2005, the RO 
assigned separate ratings of 10 percent for loss of flexion 
under DC 5259-5260, and 20 percent for loss of extension 
under DC 5261, bringing the veteran's combined rating to 30 
percent. 

The Board notes that "combined rating" is a term of art 
that does not mean simply that the percentages were added up.  
Instead, combined ratings result from the consideration of 
the efficiency of the individual as affected first by the 
most disabling condition, then by the next less disabling 
condition, then by other less disabling conditions, if any, 
in the order of severity.  See 38 C.F.R. § 4.25.

Under the rating criteria for musculoskeletal disabilities, 
and particularly those referable to the knee, when limitation 
of flexion of the leg is limited to 60 degrees, the rating is 
noncompensable.  Flexion limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  The maximum rating under this DC (30 
percent) is for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Limitation of extension of the leg is rated under DC 5261.  A 
zero percent rating is warranted when extension is limited to 
5 degrees; a 10 percent rating when limited to 10 degrees; a 
20 percent rating when limited to 15 degrees; a 30 percent 
rating when limited to 20 degrees; a 40 percent rating when 
limited to 30 degrees; and a 50 percent rating when limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Additionally, degenerative arthritis established by x-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  In this 
case, the codes as described above (DC 5260 and DC 5261) are 
applicable.

Knee disabilities can also be classified under other 
impairment of the knee, and rated based on recurrent 
subluxation or lateral instability.  Slight impairment 
warrants a 10 percent rating.  Moderate impairment warrants a 
20 percent rating.  The maximum rating is for severe 
impairment, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5257.

The VA General Counsel has held that a claimant who has both 
arthritis (which rates based on limitation of motion) and 
instability of a knee may be granted separate evaluations 
under DCs 5003 and 5257, respectively, without violating the 
rule against pyramiding in 38 C.F.R. § 4.14.  However, any 
such separate rating must be based on additional disabling 
symptomatology.  That is to say that separate evaluations are 
appropriate so long as there is evidence of limitation of 
motion that meets the requirements of the zero percent level 
under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (August 14, 1998).

The VA General Counsel also has held that separate 
evaluations under DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg), may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004, 
69 Fed. Reg. 59990 (September 17, 2004).

Therefore, effectively, a veteran can receive three separate 
ratings for one knee disability based on limitation of 
flexion, limitation of extension, and recurrent subluxation 
or lateral instability, provided each is present.  
  
Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2003); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).

The RO explained in the February 2005 rating decision that 
the veteran's 10 percent evaluation for loss of flexion is 
based on the provisions of the DeLuca case as cited above.  
For the veteran to reach a 20 percent rating under DC 5260, 
examinations would need to show flexion limited to 30 
degrees.  Range of motion testing results from June 2000 to 
March 2004 demonstrate that the veteran consistently has 
flexion that is limited to varying degrees, but always 
between 75 and 128 degrees.  (The normal range is to 140 
degrees.)  The Board notes that this does not meet the zero 
percent rating, for which the top threshold is 60 degrees.  
However, while the veteran has not demonstrated flexion which 
would warrant an evaluation under DC 5260, he does have 
additional disability in flexion resulting from pain, 
weakness, and fatigability during flare-ups.   Hence, the 
currently assigned 10 percent evaluation, and no higher, is 
appropriate.  An increase is denied.

In terms of limitation of extension, the veteran's current 20 
percent evaluation is reflective of limitation to 15 degrees.  
The Board observes that over the course of the appeal period, 
the veteran's limitation of extension has varied in severity.  
However, with the exception of the measurements taken during 
the month immediately following the veteran's most recent 
knee surgery in December 2003, he has had limitation of 
extension generally measured to 10 degrees.  See active range 
of motion testing results dated in: June 2000 (10 degrees); 
June 2003 (0 degrees); January 2004 (20 and 15 degrees); 
February 2004 (10 degrees); and March 2004 (10 degrees).  
This is not reflective of limitation of extension warranting 
a higher than 20 percent evaluation.  For that, limitation to 
at least 20 degrees is required.  An increase is denied

The Board observes that the veteran's most recent magnetic 
resonance imaging (MRI) scan, dated in March 2003, 
demonstrated degenerative changes.  Thus, his disability may 
also be rated under DC 5003 for degenerative arthritis.   In 
fact, so long as he has limitation of flexion or extension 
ratable at at least the zero percent level (under DCs 5260 or 
5261), he is entitled to a rating based on arthritis.  See 
VAOPGCPREC 23-97, supra.  In this case, the veteran has 
limitation of extension that meets the requirements for the 
20 percent evaluation under DC 5261.  Therefore, separate 
evaluations are warranted for arthritis (based on limitation 
of flexion and limitation of extension).

In addition to limitation of motion, the veteran experiences 
recurrent lateral instability.  Thus, the provisions under DC 
5257 are applicable.  Records from the veteran's employer, 
many of which are dated prior to the veteran's original 
claim, document recurrent episodes of his knee "giving 
out."  During the appeal period, the veteran has reported 
the same on private examination in October 2000, VA 
examination in June 2003, and in private treatment from March 
2003 to March 2004.  For example, in December 2003, the 
veteran's treating orthopedic surgeon recommended the veteran 
undergo reconstructive surgery on his knee, due to his 
chronic instability.  The Board finds that recurrent 
instability sufficient to require such extensive surgery more 
nearly approximates the severe level of impairment 
contemplated in the 30 percent category of DC 5257.

In sum, the veteran's knee disability warrants a 10 percent 
rating for limitation of flexion and a 20 percent rating for 
limitation of extension, under DC 5003-5260 and DC 5003-5261, 
respectively.  It also warrants a 30 percent rating for 
severe recurrent instability under DC 5257.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id., at 
126.  In this case, the veteran's disability has remained 
relatively constant during the entirety of the appeal period.  
Thus, the Board finds that the increased rating granted 
herein is applicable from the date of his claim, and staged 
ratings are of no consequence. 

ORDER

Entitlement to rating greater than 10 percent for residuals 
of left knee arthroscopy with limitation of flexion is 
denied.

Entitlement to rating greater than 20 percent for residuals 
of left knee arthroscopy with limitation of extension is 
denied.

Entitlement to rating of 30 percent for residuals of left 
knee arthroscopy with instability is granted, subject to 
regulations applicable to the payment of monetary benefits.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


